Mr. Justice Farmer delivered the opinion of the court: This appeal is prosecuted from a judgment of the county court of Vermilion county overruling objections of the appellants to taxes and rendering judgment therefor. The taxes objected to are the road and bridge taxes for the town of Newell and the town tax of the town of Danville. The objection to the road and bridge tax of the town of Newell is, that the certificate of levy filed by the highway commissioner was for a lump sum for road and bridge purposes without separately stating the several items or purposes for which the tax was levied, as required by section 50 of the Road arid Bridge act as amended in 1923. The levy of this tax was held void in People v. New York Central Railroad Co. 316 Ill. 526, and the reasons given there apply here. The town tax of the town of Danville was extended upon a certificate of the clerk dated March 27, 1923. The tax levy was authorized by the town meeting held April 3, 1923. The court permitted testimony explaining the levy, and in People v. Wabash Railway Co. 316 Ill. 403, it was held no error was committed by the court in permitting the oral testimony to amend, and the tax was sustained. The same must be the judgment here. The judgment of the county court is affirmed as to the town tax of the town of Danville and reversed as to the road and bridge tax of the town of Newell. Affirmed in part and reversed in part.